This case is before us on appellant's motion for a rehearing, in which but two matters of objection to the opinion are presented, namely: (1) That we should not have held the evidence sufficient to support the verdict; (2) That we were wrong in upholding he action of the trial court in refusing special charge No. 2, asked by the appellant.
We add to what we said in the opinion, as to the sufficiency of the evidence, this; — that appellant lived in Dallas, and shortly before his arrest in the instant case, was in Rowlett, a village five or six miles distant from Dallas, and was overheard boasting that the officers could not catch him. He was suspected and watched by the officers, and when he bought a ticket for an east bound train, they investigated, and found that he had bought one for some point in Louisiana; and that the earliest date he could return from said point, would be the following Saturday. On that day, appellant did return with two grips full of whisky. He alighted at said little village, and was shortly thereafter accosted and arrested by the officers, to whom he made false statements as to what he had, and to whom he also refused to disclose the contents of his grips. It is true, under the statute, one may have in his own home, intoxicating liquor, under certain conditions, but the fact that one makes a journey of several hundred miles, apparently for no purpose except to procure thirty pints of whisky, and that he misrepresents, and tries to secetly convey the liquor, comports more with the attitude of one who seeks to evade the law, and to carry out a boast that the officers cannot catch him, rather than the conduct of one who wanted liquor for use in his own home. We think the jury were fully justified in finding him guilty.
Even if we should conclude that special charge No. 2 did present a correct statement of the law involved, in the line with Ex parte Fulton, 215 S.W. Rep., 331, we further observe that there is nothing about said charge, as it appears in the record, to show when it was presented to the trial court, and by him refused. Our statute requires that such charges must be presented to the court before the main charge is read to the jury, and in the absence of any showing that such was the case, and in view of the fact that every presumption is indulged in favor of the correctness of the action of the trial court, we would uphold the refusal of such charge by the lower court, even if the same contained a correct statement of the law. See Acts 33 Legislature, Regular Session, p. 278; Vernon's C.C.P., p. 525, note 63. It is not sufficient that the record show a charge which states at its beginning that it is "Special *Page 450 
Charge No. 2, requested by the defendant," and which closes with the refusal of the trial court. Such a charge must disclose the facts necessary to enable us to determine when it was presented, and to inform us that it was presented in time.
No error appearing, appellant's motion for a rehearing is overruled.
Overruled.